IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 865 MAL 2016
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
AMRO AYMAN ELANSARI,                      :
                                          :
                   Petitioner             :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal and

Motion for Consideration are DENIED.